                                          Case 3:20-cv-02608-WHO Document 4 Filed 06/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     CARL A.R. HITLER,                               Case No. 20-cv-02608-WHO (PR)
                                         aka CARL RENOWITZKY,
                                   8                   Plaintiff,                        ORDER OF DISMISSAL
                                   9             v.
                                  10
                                         PEOPLE OF THE STATE OF
                                  11     CALIFORNIA,

                                  12
                                                       Defendant.
Northern District of California
 United States District Court




                                  13
                                              After plaintiff filed a complaint, the Clerk sent him a notice directing him to (i) pay
                                  14
                                       the filing fee or file an application to proceed in forma pauperis (IFP); and (ii) file a
                                  15
                                       complaint on this Court’s form. Plaintiff has not complied with the Clerk’s Notice.
                                  16
                                       Accordingly, the action is DISMISSED (without prejudice) for failing to comply with the
                                  17
                                       Clerk’s Notice and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  18
                                              Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  19
                                       such motion must contain (i) a complete application to proceed IFP (or full payment for
                                  20
                                       the $400.00 filing fee); and (ii) a complaint on this Court’s form.
                                  21
                                              The Clerk shall enter judgment in favor of defendant and close the file.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: June 10, 2020
                                  24                                                      _________________________
                                  25                                                      WILLIAM H. ORRICK
                                                                                          United States District Judge
                                  26
                                  27
                                  28
